  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 1 of 14 - Page ID # 374




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


 RETZLAFF GRAIN COMPANY, INC.
 D/B/A RFG LOGISTICS, INC.,                              Case No. 8:20-cv-00289

                 Plaintiff,

           v.                                        STIPULATED PROTECTIVE ORDER

 JORDAN EGGLI and CHAD NEEDHAM,

                 Defendants.


       THIS MATTER CAME before the Court upon the Parties’ stipulated Motion for Entry of

Protective Order. (Filing No. 42). After reviewing the Motion, the Court enters this Protective

Order (“Protective Order”) concerning disclosure, use, and protection of confidential

or proprietary documents and information, including, but not limited to, commercial

information, trade secrets, confidential information and/or financial information that is not

available in the public domain.

       IT IS ORDERED as follows:

       Purpose and Scope

      1.        Discovery in this action may involve disclosure of purported trade secrets and other

confidential and proprietary business, technical, and financial information. This Protective Order

(the “Order”) therefore is intended to protect against unauthorized disclosure of any such

information and to ensure that such information will be used only for the purposes of this action.

This Order shall govern all information (whether in writing, electronic, or other form),

interrogatory responses, responses to requests for admission, documents or things produced in

response to requests for production or voluntary production of documents, deposition testimony,


                                                 1
  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 2 of 14 - Page ID # 375




including but not limited to all copies, excerpts, and summaries thereof or materials derived

therefrom, including all such materials which are used in the course of pretrial discovery and other

proceedings in this action and any motions, briefs, or other filings incorporating such information

(collectively, “Discovery Material”).

       Applicability

       2.      Provisions of this Order shall apply to (i) the parties presently named in this action,

including, in the case of parties other than individuals, their officers, directors, employees,

members and agents and (ii) any other person or entity who produced Discovery Material in this

action and who agrees to be bound by the terms of this Order.

       Designation of Materials

       3.      The producing parties may designate any Discovery Materials as either

“Confidential” or “Attorneys’ Eyes Only” (collectively, “Confidential Discovery Material”) when

a party, third party, or their counsel in good faith believes that such Confidential Discovery

Material constitutes or reveals a trade secret or other confidential or proprietary business, technical

or financial information. For purposes of this Order, information considered to be Confidential

Discovery Material includes, but is not limited to, all non-public materials containing information

related to the following: research; market studies; formulas; submissions of information to

regulatory agencies and designated or requested for confidential treatment; proprietary policies and

procedures; proprietary business strategies and marketing plans, transactions and strategies, and

analysis of same; financial or tax data; proprietary contracts; customer lists and information;

competitive analyses; costs; pricing; current personnel; employment compensation information;

personnel files and documents contained in personnel files of the parties’ current and former



4823-9090-1370.1                                  2
  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 3 of 14 - Page ID # 376




employees; product and market development and planning; financial results, plans, and projections;

or the financial affairs of any individual subject to discovery in this action. “Attorneys Eyes Only”

is reserved as a designation of material that is a trade secret, proprietary, or otherwise commercially

sensitive.

        4.     It shall be the duty of the party or a third party who seeks to invoke protection under

this Order to give notice, in the manner set forth herein, of the Confidential Discovery Material to

be covered hereby, and the level of confidentiality invoked. The duty of the other parties and of all

parties bound by this Order to maintain confidentiality hereunder shall commence with such notice.

        Disclosure

        5.     Except with the prior consent of the producing party or upon prior order of a court

of competent jurisdiction, Confidential Discovery Material shall not be disclosed except in

accordance with the terms, conditions, and restrictions of this Order. A nonproducing party shall

not, except with the prior consent of the producing party or witness or by order of this Court, use

Confidential Discovery Material for any purpose, including, without limitation, any business or

commercial purpose, other than for the purpose of preparing for and conducting the litigation of

this action and any appellate proceedings in this action, and the use and disclosure of any

Confidential Discovery Material shall be limited to the extent reasonably necessary for the

prosecution, defense, and/or appeal of this action.

        Discovery Material Designated “Confidential”

        6.     Except with the prior consent of the producing party or upon prior order of this

Court, Discovery Material designated “Confidential” shall not be disclosed directly or indirectly

by the person receiving such material to persons other than the following persons, as to whom



4823-9090-1370.1                                  3
  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 4 of 14 - Page ID # 377




disclosure shall be limited to the extent reasonably necessary for the prosecution, defense, and/or

appeal of this action:

       (a)     The Court, persons employed by the Court, and stenographers transcribing the

testimony or argument at a hearing, trial, or deposition in this action or any appeal therefrom;

       (b)     Counsel for the parties in this action, associates, legal assistants, paralegals,

secretarial and clerical employees, and outside copy services, litigation consulting services,

document management services, and graphic services that are assisting counsel in the prosecution,

defense, and/or appeal of this action;

       (c)     Independent and party experts, consultants and/or investigators retained, employed,

or informally consulted by counsel in connection with the prosecution, defense, and/or appeal of this

action, including their secretarial and clerical employees who are assisting in the prosecution,

defense, and/or appeal of this action, subject to their signing the “Undertaking” (described below),

provided that such persons are not competitors of and have no affiliation or association with the

opposing party and all communications regarding the materials are made solely with outside

counsel;

       (d)     The parties and the officers and employees of any party solely for the purpose of

prosecuting, defending, and/or appealing the subject matter of this lawsuit;

       (e)     Actual witnesses during the trial or any hearing in this lawsuit or actual deponents

during a deposition in this lawsuit and their respective attorneys, subject to their signing the

“Undertaking” (described below); and

       (f)     Independent auditors of a party, subject to their signing the “Undertaking.”




4823-9090-1370.1                                 4
  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 5 of 14 - Page ID # 378




        Discovery Material Designated “Attorneys’ Eyes Only”

        7.     The parties may designate certain highly sensitive confidential Discovery Material

as “Attorneys’ Eyes Only.” Except with the prior consent of the producing party or upon prior

order of this Court, Discovery Material designated “Attorneys’ Eyes Only” shall be treated the

same as documents labeled “Confidential,” but shall not be disclosed directly or indirectly by the

person receiving such material to persons other than the following persons, as to whom disclosure

shall be limited to the extent reasonably necessary for the prosecution, defense, and/or appeal of

this action:

        (a)    The Court, persons employed by the Court, and stenographers transcribing the

testimony or argument at a hearing, trial, or deposition in this action or any appeal therefrom;

        (b)    Outside counsel for the parties in this action, associates, legal assistants, paralegals,

secretarial and clerical employees, and outside copy services, litigation consulting services,

document management services, and graphic services that are assisting counsel in the prosecution,

defense and/or appeal of this action;

        (c)    Independent non-party experts, consultants and/or investigators retained,

employed, or informally consulted by counsel in connection with the prosecution, defense, and/or

appeal of this action, including their secretarial and clerical employees who are assisting in the

prosecution, defense, and/or appeal of this action subject to their signing the “Undertaking”

(described below), provided that such persons are not competitors of and have no affiliation or

association with the opposing party and all communications regarding the materials are made

solely with outside counsel;




4823-9090-1370.1                                  5
  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 6 of 14 - Page ID # 379




       (d)     Actual witnesses during the trial or any hearing in this lawsuit or actual deponents

during a deposition in this lawsuit and their respective attorneys, subject to their signing the

“Undertaking” (described below).

       8.      To the extent that any party identifies documents which they believe need more

protection than provided herein, they shall seek protection from the Court.

       Statements

       9.      Any person who is given access to Confidential Discovery Material shall, prior to

being given any such material, be informed of the provisions of this Order, read this Order, and

execute an Undertaking, in the form annexed hereto as Exhibit A, indicating that he/she has read

this Order and will abide by its terms. The original of any such Undertaking shall be retained by

counsel for each party who intends to or does provide such persons any such material, until the

conclusion of this action, including all appeals. The parties agree not to use these statements for

any purpose other than monitoring and enforcing compliance with this Order.

       Non-Disclosure


       10.     Any person receiving Confidential Discovery Material shall not disclose such

information to any person who is not entitled to receive such information under this Order. If

Confidential Discovery Material is disclosed to any person other than in the manner authorized by

this Order, the person responsible for the disclosure must immediately bring all pertinent facts

relating to such disclosure to the attention of counsel for all parties and, without prejudice to other

rights and remedies of any party, make a reasonable good faith effort to retrieve such material and

to prevent further disclosure by it or by the person who received such information.




4823-9090-1370.1                                  6
  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 7 of 14 - Page ID # 380




         Designation of Written Discovery Material by Party or Witness

         11.   Any producing party or witness shall designate Confidential Discovery Material at

the time of its production by marking any originals or copies of the documents or other tangible

materials with the legend “Confidential” or “Attorneys’ Eyes Only” at the time of their production.

If any document or other material is used as an exhibit at trial or otherwise displayed to the Jury,

all markings indicating that the document or material had previously been designated by the party

pursuant to this Order as “Confidential” or “Attorneys’ Eyes Only” shall be removed prior to

offering the document or material into evidence or displaying same, and no mention shall be made

of the previous designation of confidentiality. Such removal shall not alter the confidential nature

and treatment of the document or material or the obligations of any party or third party under this

Order.

         Designation of Testimony by Party or Witness


         12.   Any party or non-party witness shall have fifteen (15) days from the date of receipt

of a copy of a deposition or other transcript in which to designate all or portions of the testimony as

“Confidential” or “Attorneys’ Eyes Only.” After such fifteen (15) days have expired, any testimony

not designated shall no longer be deemed Confidential or Attorneys’ Eyes Only, subject, however,

to the terms of paragraph 21 below. Such designation shall be made after transcription by sending

written notice identifying the information to be so designated by page and line numbers to counsel

of record, the reporters, and the witness within the 30-day time period. The reporter shall stamp each

page so designated as either “confidential” or “attorneys’ eyes only.”




4823-9090-1370.1                                  7
  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 8 of 14 - Page ID # 381




        Deposition Procedures

        13.     At any deposition session, when counsel for a party or witness deems that the answer

to a question will result in the disclosure of Attorneys’ Eyes Only Discovery Material, counsel shall

have the option, in lieu of taking other steps available under the rules of civil procedure, to request

that all persons who are not permitted to receive such Discovery Material pursuant to the terms of

this Order leave the deposition room during the confidential portion of the deposition. The failure

of such other persons to comply with such requests shall constitute substantial justification for

counsel to advise the witness that he need not answer the question.


        Nonconfidential Information

        14.     Discovery material will not be subject to the non-disclosure obligations for

designated Confidential Discovery Material if the content or substance can be established by

documentary evidence that:

        (a)     Is already in the public domain at the time of disclosure;

        (b)     Becomes part of the public domain at any time, unless as a result of (i) action or

failure to act, where there is a public duty to act, on the part of the recipient; or (ii) any malefaction

or breach of duty by a recipient or any third party;

        (c)     Is already in the possession of the recipient party at the time of disclosure and was

not acquired under assurance of confidentiality directly or indirectly; or

        (d)     Is made available to the recipient party by a third party who obtained the same by

legal means and without any obligation of confidence to the disclosing party.

        15.     In the event any Discovery Material originally designated as “Confidential” or

“Attorneys’ Eyes Only” is later discovered to not be confidential by the terms of this Protective




4823-9090-1370.1                                    8
  8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 9 of 14 - Page ID # 382




Order, such designation shall be honored by the parties until amended by agreement among the

parties or until otherwise ordered by this Court in accordance with the provisions of this Order or

until the conclusion of the litigation.

        Disputes

        16.     Any party may object to the designation of particular Discovery Material as

“Confidential” or “Attorneys’ Eyes Only” by giving written notice to the party or witness making

the designation and to all other parties. Such notice shall identify with specificity the Discovery

Material to which the objection is directed and the basis of the objection. If any party disputes the

challenge to the designation of the Discovery Material and such dispute cannot be resolved, it shall

be the obligation of the party objecting to the designation to file a motion with the Court to request

an in camera review of the disputed Discovery Material and a determination by the Court that this

material be de-designated as “Confidential” or “Attorneys’ Eyes Only.”

        17.     The disputed Discovery Material shall be treated as originally designated pending

 a ruling from the Court. In any proceeding under this paragraph, the witness or party making the

 designation shall have the burden of proof that the challenged Discovery Material is entitled to

 the protection of the particular designation of “Confidential” or “Attorneys’ Eyes Only.”

        Court Filing

        18.     In the event that any Confidential Discovery is used in any court proceeding in this

action or any appeal therefrom, it shall not lose its status as Confidential Discovery Material. All

documents designated “Confidential” or “Attorneys Eyes Only” should be filed under seal with

Court pursuant to the Federal Rules of Civil Procedure.




4823-9090-1370.1                                  9
 8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 10 of 14 - Page ID # 383




        Return of Discovery Material

        19.     All provisions of this Order restricting the use of information obtained during

discovery shall continue to be binding after the conclusion of this action, including all appeals, until

further reorder of the Court, unless the parties agree otherwise in writing. Any and all originals and

copies of documents or other information produced in this litigation, whether or not designated as

“Confidential” or “Attorneys’ Eyes Only” shall, at the request and expense of the producing party,

be returned to the party within sixty (60) days after a final, non-appealable judgment herein or

settlement of this action. In the event that documents are returned at the request of the producing

party, the other party or its outside counsel shall certify in writing that all such documents have

been returned. Sixty (60) days after a final, non-appealable judgment has been entered, the

receiving party, may unilaterally choose to destroy all originals and copies of documents or other

information.

        No Waiver

        20.     Neither the taking of any action in accordance with the provisions of this Order, nor
the failure to object hereto, shall be construed as a waiver of any claim or defense in this action. This
Order shall not be construed as a waiver of any right to object to the furnishing of information in
response to discovery and, except as expressly provided, shall not relieve any party or witness of the
obligation to produce information properly sought in the course of discovery. Nothing herein shall
be construed to effect in any way the admissibility of any document, testimony, or other evidence at
trial of this action. Nothing contained in this Order or any declaration of confidentiality or restriction
hereunder shall be used or characterized by any party as an “admission” by a party opponent. The
failure of a party to object to or to challenge a designation by another party of Discovery Material as
“Confidential” or “Attorneys’ Eyes Only” shall not constitute an admission that the materials so
designated are in fact trade secrets, or other confidential or proprietary business, technical or
financial information, or are entitled to any legal protection. The failure of a party to object or to


4823-9090-1370.1                                   10
 8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 11 of 14 - Page ID # 384




challenge a designation by another party of Discovery Material as “Confidential” or “Attorneys’
Eyes Only” upon initial receipt of this material shall not constitute or be construed as a waiver of
that party’s right to subsequently object to or to challenge such designations at any later time.

       Inadvertent Failure to Designate

       21.       Inadvertent failure to designate materials as Confidential Discovery Material at the

time of production or the designation of such materials at a lower level of confidentiality than

warranted pursuant to this Order may be remedied by supplemental written notice given by the

producing party. Upon receipt of such notification, all documents, materials, or testimony so

designated or re-designated shall be fully subject to this Order as if it has been initially so

designated and shall be re-marked by the receiving party; provided, however, that the receiving

party shall incur no liability for any previous treatment of such information in conformance with

its original designation. The party receiving such notice shall make a reasonable, good faith effort

to ensure that any analyses, memoranda, or notes which were internally generated based upon such

information shall immediately be treated in conformance with any such designation or re-

designation. Notwithstanding the foregoing, no party may designate or re-designate materials

under the Order later than 90 days after the materials were produced to an opposing party pursuant

to this Order.

       Inadvertent Production

       22.       The inadvertent production of any document or other information during discovery

in this action shall be without prejudice to any claim that such material is privileged under the

attorney-client privilege, or protected from discovery as work product within the meaning of the

rules of civil procedure, and no party or entity shall be held to have waived any rights by such

inadvertent production. Upon written request by the inadvertently producing party or entity, the


4823-9090-1370.1                                  11
 8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 12 of 14 - Page ID # 385




receiving party shall (i) return the original and all copies of such documents within ten (10) days

of receiving the request, and (ii) shall not use such information for any purpose until further order

of the Court. Any analyses, memoranda, or notes which were internally generated based upon

such information shall be destroyed. Upon written request by the receiving party, the inadvertently

producing party shall make the document available for in camera inspection by the Court in

connection with any challenge to the claim of privilege or work product protection.

       23.     Nothing herein will restrict the party from whom the return of the documents is

requested from filing a motion with the Court contesting the designation of the material as

privileged or protected by the work product doctrine or from referring to the fact that the material

has been produced; provided, however, the party filing the motion cannot refer to the content of

the document nor contend that any privilege has been waived.

       Inconsistent Designations

       24.     In the event a party produces two or more identical copies of a document and any

such copy is designated with a lesser degree of confidentiality than any other copy, all such

identical documents shall be treated in accordance with the most restrictive designation on any

copy once the inconsistent designation is known. The producing party shall be responsible for

informing the party receiving the inconsistently designated information of the inconsistent

designation; however, if any person subject to this Order receives such inconsistently designated

information, and has actual knowledge of the inconsistent designation, the person shall treat all

copies in accordance with the most restrictive designation.




4823-9090-1370.1                                 12
 8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 13 of 14 - Page ID # 386




       Further Motions Not Precluded

       25.     Entry of this Order shall be without prejudice to any motion for relief from the

provisions hereof or to any motion for further restriction on the production, exchange, or use of

any document or to any motion for further restriction on the production, exchange, or use of any

document or other information in the course of this action; provided, however, that no such motion

shall be made after the entry of a final judgment or settlement.

       No Restrictions on Admissibility or Use

       26.     Nothing herein shall impose any restriction on the use or disclosure by a party of its

own documents or information, including the deposition testimony of its employees or experts,

except to the extent such deposition testimony involves the disclosure of information designed by

another party as Confidential Discovery Material pursuant to the terms of this Order.

       Dated this 18th day of August, 2020.

                                                      BY THE COURT:



                                                      Michael D. Nelson
                                                      United States Magistrate District Judge




4823-9090-1370.1                                13
 8:20-cv-00289-LSC-MDN Doc # 43 Filed: 08/18/20 Page 14 of 14 - Page ID # 387




                                 EXHIBIT A – UNDERTAKING



       I, _________________________________, hereby acknowledge that I have received the

Stipulated Protective Order that has been entered into by the parties in this matter entitled Retzlaff

Grain Company, Inc. d/b/a RFG Logistics, Inc. v. Jordan Eggli and Chad Needham, Case No. 8:20-

cv-00289. I agree to be bound by the terms in the Protective Order with respect to any document or

information which has been designated as Confidential Information by any party.



                                               By:_______________________________________




4823-9090-1370.1                                 14
